Citation Nr: 0001761	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  92-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to an increased rating for post-operative 
right medial meniscectomy with osteoarthritis, chondromalacia 
of the right knee, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty for training on July 30 
1974; from August 1, 1974 to January 27, 1975; from July 19, 
1975 to August 2, 1975; from July 11, 1976 to July 25, 1976; 
and from May 1, 1977 to May 15, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and February 1992 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Board remanded the case to the RO for further development 
in January 1994, July 1995, and most recently in April 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's psychiatric disorder was aggravated by the 
service-connected right knee disability. 

3.  The service-connected right knee disability is manifested 
by severe instability and subluxation, degenerative changes, 
slight but painful limitation of motion, crepitation, mild 
swelling and general tenderness.


CONCLUSIONS OF LAW

1.  The veteran's psychiatric disability is proximately due 
to or the result of the a service-connected right knee 
disability.  38 C.F.R. § 3.310(a) (1999).

2.  The schedular criteria for an evaluation in excess of 30 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5003-5257, 5260, 5261 (1999).

3.  The criteria for a separate 10 percent evaluation for 
right knee disability due to arthritis and painful motion are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 5003, 5010 (1999); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. 
App. 417 (1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disorder

In essence, the veteran contends that he incurred a 
psychiatric disorder during service, or that a psychiatric 
disorder is secondary to or aggravated by his service 
connected right knee disability.  

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant is found to have presented a claim which is not 
inherently implausible.  Furthermore, after examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to the appellant's claim 
and that no further assistance to him is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k) (1999); see 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) (1999) (stating basic requirements for entitlement 
to service connection).  

Moreover, when aggravation of a non-service connected 
disorder is proximately due to or the result of a service-
connected condition, the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a) (1999).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served on active duty for training during several 
periods between July  1974 and May 1977, as listed in the 
introduction.  Service medical records associated with the 
veteran's service include an April 1974 enlistment 
examination report, which shows no psychiatric related 
complaints or abnormal evaluation on examination.  The report 
of a December 1978 examination, for purposes of a medical 
examination board, similarly shows no psychiatric complaints 
or abnormal evaluation on examination.  A December 1978 
consultation sheet report noted that the veteran was referred 
for psychological testing, which was performed in January 
1979.  The consultation report of that testing noted that the 
veteran's profile suggested somatization to stress of a 
slight nature.  The report noted that patients such as the 
veteran may be seen as shy, lacking confidence and have 
feelings of inadequacy; and were essentially schizoid or 
obsessive compulsive and had problems with interpersonal 
relations.  The report noted that in such patients, guilt or 
inadequacy may lead to anxiety with displacement into bodily 
functions.  The report contains a diagnosis of mild to 
moderate anxiety reaction in schizoid or obsessive compulsive 
personality.

During a June 1994 VA examination for mental disorders, the 
veteran reported that he was irritable all of the time and 
had lost his temper and hit his wife several times.  After 
examination, the report contains diagnoses of (1) chronic 
anxiety and depression, which appears to be aggravated by the 
results of the veteran's service-connected knee injury; and 
(2) schizoid or obsessive personality disorder found on the 
test at Keesler Air Force Base, probably existed prior to 
service.  

During a September 1997 VA examination for mental disorders, 
the veteran reported that after his knee injury, which lead 
to his service-connected right knee disability, he had become 
worried and depressed that his right knee disability 
interfered with his performance of his duties.  He reported a 
number of psychiatric symptoms, which caused him to have 
difficulties holding jobs due to his lack of concentration 
and worry about his knee.  After examination, the report 
contains diagnoses of major depressive disorder without 
psychotic features under Axis I; and paranoid traits under 
Axis II.  

The examiner addressed the issue of whether the etiology of 
the veteran's depression was related to his service-connected 
right knee disability.  The examiner stated that when an 
injury occurs and either there was no treatment or treatment 
was not completely successful and the condition becomes 
chronic, then anxiety and depressive feelings do develop.  
The examiner noted further that if the chronic injury caused 
limitation of activity and interference in various areas of 
every day living, then it is possible that depressive 
feelings can become more and more strong, and will coalesce 
and become a depressive entity.  The examiner opined that it 
was possible that this was what had happened with the 
veteran.     

During a February 1999 VA examination for mental disorders, 
the veteran reported complaints of depression, which was both 
worsening over time and which occurred periodically.  He 
reported complaints of difficulty with sleeping and appetite.  
He complained of having headaches for the last six months, 
and knee pain all of the time.  He reported that he was also 
depressed because he needed a knee replacement.  After 
examination the report contains diagnoses of depression not 
otherwise specified under Axis I; and a personality disorder 
under Axis II.  In a concluding opinion, the examiner noted 
that the veteran reported feeling depressed for the last six 
to seven years, with worsening symptoms.  The examiner opined 
that there was no evidence that the worsening of the 
depression was solely a direct consequence of the right knee 
condition.

The veteran claims partly that his claimed psychiatric 
disorder is related directly back to his active duty for 
training service.  A review of the service medical records, 
however, does not reveal any findings or diagnosis of a 
psychiatric disorder during service.  There is evidence that 
the veteran had a personality disorder, which is contained in 
the January 1979 consultation report, which diagnosed the 
veteran as having schizoid or obsessive compulsive 
personality.  This diagnosis is contained also in a June 1994 
VA examination report, which noted that it probably 
preexisted service.  The Board notes in this regard, however, 
that personality disorders are not disabilities for the 
purpose of establishing service connection.  38 C.F.R. §§ 
3.303(c), 4.127 (1999), Soyini v. Derwinski, 1 Vet. App. 540, 
542 (1991).  

There is no evidence of psychiatric treatment for a 
psychiatric disorder, or diagnosis of a psychiatric disorder 
after his final period of active duty for training until many 
years later in June 1994.  At that time a diagnosis was made 
of chronic anxiety and depression.  The diagnosis made in the 
June 1994 VA examination report was not linked directly to 
service.  Thus, on the basis of the foregoing, there is no 
competent medical evidence relating the veteran's claimed 
psychiatric disorder to service on a direct basis.

However, as noted above, service connection may also be 
granted for aggravation of a non-service connected disorder 
that is proximately due to or the result of a service-
connected condition.  The degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation is compensable.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The diagnosis made in the June 
1994 VA examination report was that the veteran had chronic 
anxiety and depression, which appear[ed] to be aggravated by 
the results of the veteran's service-connected knee injury.  
This opinion provides a nexus between the currently diagnosed 
chronic anxiety and depression, and the veteran's service-
connected right knee disability.  This opinion has not been 
rebutted by any other evidence, including the two subsequent 
opinions discussed above, given in the VA examinations in 
1997 and 1999.  On the contrary, although the 1997 opinion 
did not address the veteran's case specifically, it was 
consistent with the June 1994 opinion.  It defined the 
etiological chain of events for a case such as the veteran's, 
opining the possibility that a chronic physical condition can 
lead to increasing depressive feelings, which in turn will 
coalesce and become a depressive entity.  The opinion 
contained in the February 1999 VA examination report also did 
not rebut the opinion that the veteran's psychiatric disorder 
is aggravated by his service-connected knee disability.  The 
1999 opinion merely opined that there was no evidence that 
the worsening of the depression was solely a direct 
consequence of the right knee condition.

The Board finds that the benefit of the doubt should be 
resolved in the veteran's favor as to this matter.  38 
U.S.C.A. § 5107.  As discussed below, the veteran's right 
knee disability has been shown to be severe and painful, and 
has had a long-term effect on his life over many years.  The 
veteran's diagnosed chronic anxiety and depression has been 
linked to the knee disability, as aggravation of the 
psychiatric disorder by the knee disability.  The evidence is 
at least in equipoise  and there is no preponderance of 
evidence to the contrary.  Therefore, a psychiatric disorder 
is service connected.

Right Knee Disability

The appellant asserts that his service-connected right knee 
disability, post-operative right medial meniscectomy with 
osteoarthritis, chondromalacia of the right knee, has 
worsened, thereby warranting a higher evaluation.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board finds that the 
veteran has presented a well-grounded claim for an increased 
evaluation. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for post-operative right medial meniscectomy with 
osteoarthritis, chondromalacia of the right knee has been 
properly developed. There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe, a 20 percent evaluation when the 
disability is moderate, and a 10 percent evaluation when the 
disability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees, a 20 percent 
evaluation when limitation is to 30 degrees, a 10 percent 
evaluation when limitation is to 45 degrees, and a 
noncompensable evaluation when limitation is to 60 degrees.  
Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, a 10 percent evaluation when limitation is to 10 
degrees, and a noncompensable evaluation when limitation is 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The clinical record includes VA and private clinical 
treatment records from 1991 through March 1998; and reports 
of VA orthopedic examinations in June 1994 and August 1997.  
VA clinical records from 1991 through June 1993 include 
records of  treatment for knee symptomatology.  In May 1993, 
he underwent arthroscopy with partial lateral meniscectomy 
and loose body removal.  The operative report contains a 
diagnosis of flap tear of the posterior horn lateral 
meniscus, loose body, Grade IV chondromalacia of the medial 
femoral condyle and 80 percent tear of the anterior cruciate 
ligament in the right knee.  

During a June 1994 VA examination, the veteran reported 
complaints about pain in the right knee.  He reported that 
walking or standing on the knee aggravated symptoms; that he 
had difficulty when riding in a car; and that he could not go 
up steps very easily due to pain in the knee.  On 
examination, he was able to ambulate with a cane, and he had 
soreness in the right knee with an antalgic gait on walking.  
On sitting, the veteran tended to keep the knee extended.  
Pulses were 2+.  Surgical scars were present on the anterior 
aspect.  The knee showed a range of motion of near 45 
degrees, secondary to pain.  Dorsiflexion and extension of 
the ankle were normal.  The right knee exhibited 2+ puffiness 
as compared to the left knee.  The veteran had stable 
abduction/adduction stress with pain on adduction stress.  
Anterior drawer sign was about 3/4 to 1 cm more on the right 
than left.  Posterior drawer sign was negative bilaterally.   

The June 1994 VA examination report noted that X-ray films of 
the right knee taken in May 1994 revealed bicompartmental 
degenerative arthritic disease.  The report noted that 
findings were consistent with degenerative arthritis in the 
right knee secondary to ligamentous and meniscal damage, 
which was compatible with injuries described in 1977.  The 
report indicated that the knee manifested anterior cruciate 
insufficiency that lead to about a 10 percent impairment as a 
whole.  The examiner noted that this impairment could be 
expected to increase over time, secondary to the progressive 
nature of the arthritic condition.  The report suggested that 
sitting in one position, and activities such as climbing 
steps, squatting, climbing ladders, pushing and pulling heavy 
objects would cause aggravation and stiffness in the knee.  
The examiner noted that range of motion findings were 
inconsistent with other physical findings.

The June 1994 VA examination report contains diagnoses of 
post-traumatic arthropathy, right knee; old tear of the 
anterior cruciate ligament; and anterolateral rotatory 
instability.  In a discussion following the diagnosis, the 
examiner noted that with progression of degenerative changes, 
in the future the veteran would probably need a total knee 
replacement.  The examiner indicated that the veteran had 
impairment secondary to anterior cruciate insufficiency; and 
additional impairment of the lower extremity secondary to the 
patella femoral arthritis that develops with anterior 
cruciate insufficiency.

An August 1995 VA medical certificate reflects complaints of 
a painful right knee for the previous two weeks.  Examination 
at that time revealed pain in the right knee on movement, 
with no redness or swelling.  The impression was arthritis of 
the right knee.

A July 1997 private medical statement from Charles Billings, 
M.D., noted complaints of right knee pain with intermittent 
locking, giving away, and swelling.  The statement noted that 
orthopedic examination showed mild intra-articular effusion; 
patellofemoral crepitance, as well as tibiofemoral 
crepitance.  Lachman sign appeared to be positive.  Pulses 
were equal in both feet.  There was decreased quadriceps tone 
and muscle mass on the right as compared to the left side.  
The left knee showed a full range of motion with no 
instability and negative McMurray's sign.  X-ray examination 
revealed evidence of significant degenerative joint disease 
of the right knee.  The orthopedic impression was anterior 
cruciate insufficiency and osteoarthritis of the right knee.  

During an August 1997 VA examination, the veteran reported 
complaints of continued knee pain and swelling, and described 
frequent giving way and occasional locking of the knee.  He 
reported that prolonged periods of weight bearing was 
painful, and that he avoided squatting, stooping, stairs or 
steps.  On examination, the veteran moved with a limp of the 
right leg; he used a cane but was able to walk into the room 
without it.  His right knee exhibited well-healed surgical 
scars.  The right knee lacked 5 degrees from terminal 
extension, and had 110 degrees of flexion.  The report noted 
that the left knee had 5 degrees recurvatum, indicating that 
there was actually a difference of about 10 degrees of 
extension between the two knees.  The veteran reported 
complaints of pain on active range of motion and on attempts 
to take the knee through a passive range of motion.  The 
report noted that the veteran demonstrated rather marked 
guarding throughout examination.  The examiner noted that 
some mild swelling was apparent in the knee during 
examination.  The veteran had rather generalized tenderness 
to palpation.  The right knee showed an equivocal Lockman's 
sign secondary to guarding.  Anterior drawer sign was felt to 
be negative.  The examiner noted that he was unable to 
evaluate the pivot shift secondary to guarding.  The examiner 
noted that collateral ligaments appeared to be stable, but 
again, there was significant guarding during examination.  No 
measurable atrophy was found at the quadriceps or the calves.  
The veteran was able to heel and toe walk with a limp on the 
right.  He was able to squat only one-third of the way down 
and arise again with more weight on the left leg.  He 
manifested palpable crepitation on the right knee with 
squatting.  

The August 1997 VA examination report contains impressions of 
residuals of right knee injury, post-operative times two, 
with medial meniscectomy, partial lateral meniscectomy and 
loose body removal; and osteoarthritis, chondromalacia and 
chronic ACL insufficient secondary to proximal tear.  The 
report concluded with comments that the veteran definitely 
demonstrated objective evidence of pain on attempts to take 
the knee through a range of motion.  With respect to 
functional loss, the report noted that the veteran would have 
difficulty with prolonged periods of weight-bearing, as well 
as with activities such as squatting, stooping, or going up 
or down steps.  The examiner opined that it was at least as 
likely as not that pain could significantly limit functional 
ability during flare-ups.  The report noted that the examiner 
was unable to document any definite weakened movement, excess 
fatigability, or incoordination, although these were somewhat 
difficult to evaluate secondary to the amount of pain 
experienced by the veteran.  The report noted that the 
veteran would have difficulty with prolonged periods of 
weight-bearing or squatting, or climbing steps, and that he 
was bothered after prolonged periods of sitting.  

An October 1982 RO rating decision granted service connection 
and assigned a noncompensable evaluation for post-operative 
right medial meniscectomy with osteoarthritis; chondromalacia 
of the right knee.  The RO assigned that disability a 10 
percent evaluation effective from June 1991 in a June 1991 
rating decision, which the veteran appealed.  During the 
course of appeal, an August 1994 rating decision assigned a 
30 percent rating for the veteran's right knee disability, 
effective from February 1991, and a 100 percent rating for 
right knee disability pursuant to 38 C.F.R. § 4.30, effective 
from May 13, 1993 to July 1, 1993.  The 30 percent evaluation 
was made under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
which provides a maximum evaluation of 30 percent for severe 
recurrent subluxation or lateral instability of the knee.  A 
March 1999 Statement of the Case reflects that the veteran's 
knee disability has also been considered under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 and 5261.  

As the appellant is currently assigned a 30 percent 
evaluation for his right knee disability on the basis of 
severe instability present in the knee, he is in receipt of 
the highest schedular evaluation assignable for instability 
under Diagnostic Code 5257.

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 30 
percent based on limitation of motion. Because the most 
recent range of motion testing for extension and flexion in 
the appellant's right knee (August 1997) revealed that 
extension lacked 5 degrees of terminal extension, and that 
flexion was to 110 degrees, the Board finds that an 
evaluation greater than 30 percent is not warranted for his 
right knee disability based on limitation of motion.

As there is no clinical evidence of ankylosis, there is no 
basis for an increase under  provisions of Diagnostic Code 
5256, which provides for evaluation for knee  ankylosis.  
Also, the most recent VA examination findings do not show 
impairment of the tibia and fibula with nonunion, with loose 
motion, requiring a brace, as to warrant an increase under 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of chronic pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluation already assigned.  He ambulated with a limp at the 
August 1997 VA examination, and there was only mild swelling 
in the knee, with generalized tenderness to palpation.  
Because the currently assigned 30 percent evaluation is based 
on severe instability that involves functional impairment, a 
higher disability evaluation is not warranted for the right 
knee disability on the basis of functional disability.

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991) and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995)

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), gave further clarification and indicated 
in a footnote that "[a] separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59..." under the holding in Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).

In Lichtenfels, the Court held that read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 thus state that painful motion 
of a major joint or groups of joints caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
Id. at 488; see also Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).

In this instance, the limitation of flexion in the 
appellant's right knee does not meet the noncompensable level 
of flexion limitation (60 degrees) under Diagnostic Code 
5260.  However, the limitation of motion does meet the 
noncompensable level of extension limitation (5 degrees) 
shown in the right knee, as extension is shown to be lacking 
5 degrees.  Under VA O.G.C. Prec. Op. No. 23-97, if the 
veteran does at least meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is additional disability for which a rating may 
be assigned.  Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. 
Cir. 1997).  Because the appellant does have X-ray findings 
of arthritis in the right knee with painful motion that that 
meets the noncompensable level under Diagnostic Code 5261, a 
separate disability evaluation of 10 percent is warranted for 
veteran's right knee disability  under VA O.G.C. Prec. Op. 
No. 9-98 and Lichtenfels and Hicks.  Therefore, a 10 percent 
evaluation is warranted for the painful motion and arthritis 
currently manifested in the right knee.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The evidence of record shows 
that the veteran is employed and has not presented evidence 
to show that he required recent hospital treatment for the 
service-connected right knee disability.  Although he has 
reported that his right knee condition does affect his work, 
he has not presented evidence to support that assertion, and 
the Board finds that the evaluation assigned appropriately 
takes into account such impairment.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).


ORDER

Service connection for a psychiatric disorder is granted.

An increased evaluation for post-operative right medial 
meniscectomy with osteoarthritis, chondromalacia of the right 
knee, is denied.

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

